             Case 4:18-cv-01523-JSW Document 163 Filed 02/23/21 Page 1 of 1




 1
                             UNITED STATES DISTRICT COURT
 2                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
 3
 4
 5    IN RE WAGEWORKS, INC.,                             CASE NO. 4:18-CV-01523-JSW
      SECURITIES LITIGATION
 6
                                                         [PROPOSED] ORDER STAYING
 7                                                       ACTION

 8
 9
            Having considered the stipulation of the parties, the Court hereby ORDERS AS
10
     FOLLOWS:
11
            The Court grants the stipulation of the parties and hereby stays the action pending
12
13   finalization of the proposed settlement. The Court ORDERS Plaintiffs to file a motion for

14   preliminary approval of the settlement on or before March 29, 2021. The Court otherwise STAYS

15   all deadlines and proceedings pending further action of the Court.

16
     IT IS SO ORDERED.
17
18
             February 23, 2021
     DATED: ________                                       ___________________________
19
                                                                 JEFFREY S. WHITE
20                                                               United States District Judge
21
22
23
24
25
26
27
28


                                                     1

                                          PROPOSED ORDER
